 



Exhibit 10.1

Sixth Amendment to Revolving Loan Agreement
Between
MMAC Communications Corp. and Keltic Financial Partners, LP
Dated as of October 11, 2002

      This is a Sixth Amendment to the Revolving Loan Agreement, dated as of
October 11, 2002, which is made as of the 15th day of April, 2005, (this
“Amendment”), between DELTA COMPUTEC INC. (formerly known as MMAC Communications
Corp.) (“Borrower”), a Delaware corporation, having an address at 900 Huyler
Street, Teterboro, New Jersey 07608, and KELTIC FINANCIAL PARTNERS, LP
(“Lender”), a Delaware limited partnership, with a place of business at 555
Theodore Fremd Avenue, Suite C-207, Rye, New York 10580.

WITNESSETH

      WHEREAS, Borrower and Lender are engaged in a continuing commercial
lending relationship pursuant to that certain Revolving Loan Agreement, dated as
of October 11, 2002 (as previously amended, modified or otherwise supplemented,
the “Loan Agreement”), and other related documents, whereby Lender agreed to
advance certain sums to Borrower and Borrower agreed to repay same under the
terms and conditions therein set forth; and

      WHEREAS, MMAC Communications Corp. changed its name from MMAC
Communications Corp. to Delta Computec Inc., as evidenced by that certain
Certificate of Amendment to Certificate of Incorporation of MMAC Communications
Corp. with the Secretary of State of the State of Delaware on October 15, 2002;
and

      WHEREAS, the Borrower has requested that the Lender extend the Termination
Date and waive certain provisions in the Loan Agreement; and

      WHEREAS, the Lender is willing to effect such requests, upon the condition
that the Loan Agreement shall be otherwise amended as provided herein and
subject to certain other terms and conditions herein contained; and

      WHEREAS, the parties wish to memorialize the terms of their agreements by
this writing.

      NOW, THEREFORE, for and in consideration of the mutual covenants and
agreements herein contained, and for other good and valuable consideration, it
is agreed as follows:

1. AMENDMENTS TO ARTICLE 1, DEFINITIONS.

      (a) Section 1 of the Loan Agreement, entitled “Definitions” is hereby
amended by deleting Section 1.51 (“Termination Date”) and replacing same with
the following:

 



--------------------------------------------------------------------------------



 



      “Termination Date” shall mean the earlier of July 15, 2005, or the date on
which the Lender terminates this Agreement pursuant to Section 12 hereof.

2. AMENDMENTS TO ARTICLE 3, LENDER’S COMPENSATION.

      (a) Section 3.6 (“Liquidated Damages”) is hereby deleted in its entirety
and replaced with the following:

            3.6 Liquidated Damages. If Borrower prepays all or any portion of
the principal of the Revolving Loan (other than from time to time for working
capital or other payments required hereunder), Borrower shall pay to Lender at
the time of such prepayment, liquidated damages in an amount equal to (a) three
percent (3.00%) of the Maximum Facility if the Borrower elects to terminate the
availability of Revolving Loans as hereinafter provided and the prepayment is
made prior to July 15, 2005 or (b) three percent (3.00%) of the amount of any
partial prepayment made prior to July 15, 2005, provided, however, the
requirements of Section 3.6(a) shall be waived if (i) the termination of the
availability of the Revolving Loans results from a sale of substantially all of
the assets of Borrower and (ii) Lender, pursuant to a new financing arrangement,
provides financing to the entity that acquires substantially all of the assets
of Borrower. Borrower shall give Lender as much advance written notice (the
“Termination Notice”) of Borrower’s election to terminate the availability of
Revolving Loans hereunder prior to the Termination Date as is practicable. The
Termination Notice shall be irrevocable and shall specify the effective date of
such termination, but shall be in no event later than the Termination Date.

3. MISCELLANEOUS.

      (a) The amendments to the Loan Agreement provided for in Sections 1 and 2
of this Amendment shall become effective on the date of this Amendment.

      (b) Any and all references to the Loan Agreement in any other Loan
Document shall be deemed to refer to the Loan Agreement as amended by this
Amendment. This Amendment is deemed incorporated into each of the other Loan
Documents. Any initially capitalized terms used in this Amendment without
definition shall have the meanings assigned to those terms in the Loan
Agreement. To the extent that any term or provision of this Amendment is or may
be inconsistent with any term or provision in any Loan Document, the terms and
provisions of this Amendment shall control.

      (c) Borrower hereby certifies that: (a) all of its representations and
warranties in the Loan Agreement, as amended hereby, are, except as may
otherwise be stated in this Amendment: (i) true and correct as of the date of
this Amendment, (ii) ratified and confirmed without condition as if made anew,
and (iii) incorporated into this Amendment by reference; (b) after giving effect
to this Amendment, no Default or Event of Default exists; (c) no consent,
approval, order or authorization of, or registration or filing with, any third
party is required in connection with the execution, delivery and carrying out of
this Amendment or, if required, has been obtained, (d) no sums are due and owing
to Lender under the Loan Agreement as of the effective date of this Amendment;
and (e) this Amendment has been duly authorized, executed and delivered so that
it constitutes the legal, valid and binding obligation of Borrower, enforceable

2



--------------------------------------------------------------------------------



 



in accordance with its terms. Borrower confirms that the Obligations remain
outstanding without defense, set off, counterclaim, discount or charge of any
kind as of the date of this Amendment.

      (d) Borrower hereby confirms that all Collateral for the Obligations and
all liens, security interests, mortgages, and pledges granted by Borrower or
third parties (if applicable) pursuant to the Loan Documents, shall continue
unimpaired and in full force and effect, and shall cover and secure all of
Borrower’s existing and future Obligations to Lender, as modified by this
Amendment.

      (e) This Amendment may be signed in any number of counterpart copies and
by the parties to this Amendment on separate counterparts, but all such copies
shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile transmission
shall be effective as delivery of a manually executed counterpart. Any party so
executing this Amendment by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.

      (f) This Amendment will be binding upon and inure to the benefit of
Borrower and Lender and their respective successors and assigns.

      (g) This Amendment has been delivered to and accepted by Lender and will
be deemed to be made in the State of New York. This Amendment will be
interpreted and the rights and liabilities of the parties hereto determined in
accordance with the laws of the State of New York, excluding its conflict of
laws rules.

      (h) Borrower hereby acknowledges its continuing obligation to deliver to
Lender tax clearance certificates from all applicable jurisdictions as set forth
in the Loan Documents. Borrower shall use commercially reasonable efforts in
order to secure same.

      (i) Except as amended hereby, all of the terms and provisions of the Loan
Agreement remain unchanged, are and shall remain in full force and effect unless
and until modified or amended in writing in accordance with their terms, and are
hereby ratified and confirmed. Except as expressly provided herein, this
Amendment shall not constitute an amendment, waiver, consent or release with
respect to any provision of the Loan Agreement or any other Loan Document, a
waiver of any Default or Event of Default, or a waiver or release of any of
Lender’s rights and remedies (all of which are hereby reserved). Borrower
expressly ratifies and confirms the waiver of jury trial provisions contained in
the Loan Agreement and the other Loan Documents.

4. CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT.

      Lender’s willingness to agree to the waiver and the amendments set forth
in this Amendment are subject to the prior satisfaction of the following
conditions:

3



--------------------------------------------------------------------------------



 



      (a) Borrower and each guarantor shall execute and deliver this Amendment,
incumbency certificates, authorizing resolutions, all other documents or
information required and requested by Lender, in such form and substance as is
satisfactory to Lender.

      (b) Borrower shall furnish to Lender a written status report regarding the
escrowed funds and “no tax due certificates” referenced in that certain Escrow
Agreement dated as of October 11, 2002 by and among ViewCast.com, Inc., Delta
Computec, Inc. n/k/a NQL Sub-Surving Corporation and The Bank of New York,

5. FEES AND EXPENSES.

      (a) Borrower shall reimburse Lender for all fees and costs associated with
the negotiation, documenting and closing of this Amendment and all documentation
related to this Amendment, including, without limitation, the reasonable fees
and out-of-pocket costs of counsel for Lender. Lender may charge all such fees
and costs by a charge to Borrower’s loan account with Lender. Borrower hereby
consents to such charge.

      (b) Borrower shall pay to Lender a modification fee (the “Modification
Fee”) in the amount of Three Thousand Five Hundred Dollars ($3,500.00). The
Modification Fee is deemed earned in full on the date that this Amendment is
executed by Borrower and shall be paid on or before the execution of this
Amendment.

[End of Text; Signature Page Follows]

4



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the undersigned have set their hands and seals or
caused these presents to be executed by their proper authorized representative
as of the day and year first above written.

            DELTA COMPUTEC INC.
(formerly known as MMAC
Communications Corp.)

 
      By:   /s/ John DeVito       Name:  John DeVito       Title:   President  
      KELTIC FINANCIAL PARTNERS, LP
By: KELTIC FINANCIAL SERVICES, LLC,
its General Partner

 
      By:   /s/ John P. Reilly       Name:  John P. Reilly       Title:  
Managing Partner    

5